Citation Nr: 1121825	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to December 1955.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in April 2010.  The Veteran testified at a Board video conference hearing in May 2011.    

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dental disability is not a disorder for which service connection can be granted for compensation purposes as it is not a result of trauma in service, nor was he a prisoner of war.
.


CONCLUSION OF LAW

Service connection for dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2009, which was prior to the October 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the September 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and the Veteran's statements and hearing testimony.  The Veteran has asserted that his service treatment records are incomplete because they do not document certain dental treatment that he received.  However, the service treatment records include dental treatment records, entrance and discharge examinations, and clinical records showing treatment for other unrelated disorders.  There is nothing to give any indication that records are missing.  

Further, the only relevant post service treatment records identified by the Veteran were for J.C. Cambell Dental.  However, he did not provide an address in the original authorization.  A notation in the claims file showed that the RO attempted to locate the dentist, but was unable to find him.  Thus, in September 2009, the RO sent the original authorization back to the Veteran and requested an address.  However, the Veteran responded that he did not have a complete address and the last known address was back in 1960.  The Board finds that the RO has sufficiently met it duty's assist and given the amount of time since the treatment and the fact that the Veteran cannot provide any further information, any further attempts to obtain these records would be futile.  Moreover, as the current claim relies on the fact of whether the Veteran incurred some sort of dental trauma in service, these records would not be pertinent as they would not show any sort of trauma that had occurred in service.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Board observes that a VA examination with nexus opinion is not required in order to make a final adjudication in this case.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the occurrence of a dental trauma in service.  Moreover, given the absence of any competent evidence of dental problems until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  The service treatment records do not reflect the occurrence of a dental trauma.  As explained later in this decision, to the extent the Veteran claims that the scraping off of enamel during service constituted a dental trauma, the Board does not find such assertions to be credible.   Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service," it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence that a dental trauma occurred in service.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is claiming entitlement to service connection for dental disability for compensation purposes.  The Veteran asserts that while in service, the enamel was scraped of his teeth during a dental cleaning, which resulted in the loss of teeth.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability (Class II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 38 C.F.R. § 17.161, the term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.

The Veteran's January 1952 entrance examination showed that he was missing teeth nos. 1, 16,17 and 32.  The Board acknowledges that service treatment records reflect that the Veteran underwent dental treatment while in service.  Specifically, it appears that the Veteran had cavities filled.  The December 1955 service examination prior to discharge showed that teeth nos. 8, 12, 13, 20 and 29 were restorable and indicated that the Veteran was in Dental Class II.  The sections on the discharge report for remarks were blank; there was no mention by the discharge dental examiner of any problem with prior dental treatment.  There are no post service dental treatment records of record.  

Again, in statements of record, including an April 2010 affidavit, and at his Board hearing testimony, the Veteran claimed that his teeth were in good shape prior to undergoing a cleaning in 1954 at Corona Naval Hospital.  He alleges that the dentist who performed the cleaning scraped the enamel off of his teeth and he experienced teeth pain ever since.  He reported that at discharge, he was told he had no enamel left on his teeth and that the fillings being done would not stay.  He claimed that some of his dental records are not in the service treatment records and that the records were incorrect.  Shortly, after service, due to the lack of enamel, all of his teeth were pulled.   

As noted earlier, the intended results of dental treatment during service does not constitute dental trauma.  The Board recognizes, however, that there is the possibility that the unintended results of medical treatment due to military negligence or malpractice might constitute service trauma.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  It appears that the Veteran's argument is that the enamel was scraped off his teeth during service essentially as a result of negligence or malpractice.  However, although the Veteran may sincerely believe this was the case, the Board does not find his assertions in this regard to be credible when the overall record is considered.  The Board believes it reasonable to assume that the dental examiner who examined/treated the Veteran at the time of discharge would have documented any problematic findings regarding prior in-service dental treatment.  Moreover, the Veteran's assertions in this regard are made some 50 years after the fact and are therefore of diminished credibility.  It is also noted that the question of whether there was negligence or malpractice is clearly medical in nature, and there is nothing in the service records to suggest such negligence or malpractice.  Accordingly, to the extent that the Veteran is arguing that there was dental trauma during service as a result of medical negligence or malpractice, the Board finds that the preponderance of the evidence is against such a finding.  


ORDER

Entitlement to service connection for dental disability for compensation purposes is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


